DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of claims
This action is in response to the application filed 01/10/2022. Claims 10-16, 21-28 are pending and are examined.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


Claims 10-16 are rejected under 35 U.S.C. 103 as being unpatentable over Lewis et al (PGPub 2016/0371665) and in view of Singleton et al (PGPub 2008/0282540) and in further view of Gannon et al  (PGPub 2007/0057038)

As regards claim 10, Lewis discloses a communication interface; [0086]
 a microprocessor; [0099]
 a user input system in electronic communication with the microprocessor, the user input system comprising:
a keypad comprising a first special purpose key and a second special purpose key; [0089]
an input controller that captures data entered using the keypad, including actuation of the first special purpose key; [0089-0090]
a voice controller that generates an audio message confirming formulation of target transaction instructions triggered by the actuation of the first special purpose key; [0092] and
an encryption controller that encrypts the data captured by the input controller; [0191] and
executable instructions stored in a non-transitory memory, that when run by the microprocessor, in response to actuation of the second special purpose key: authenticates authenticate the smart card over the ATM communication channel and establishes establish a secure communication link channel with the ATM using the communication interface; [0153] and
transfers transfer the target transaction instructions from the smart card to the ATM over the secure communication channel and triggers trigger execution of the target transaction instructions at the ATM, thereby improving the transaction processing efficiency of the ATM. [0454]
Lewis does not expressly disclose a smart card having a thickness not greater than .8 mm and a surface area not greater than 86 mm = 54 mm.
Singleton discloses a smart card having a thickness not greater than .8 mm and a surface area not greater than 86 mm x 54 mm. [0008] utilizing low heat and pressure is needed to enable delicate electronic components to be effectively incorporated within card bodies. Summary of the Invention It is therefore an object of this invention to provide an Advanced Smart Card with a 5 thickness not greater than 0.80mm (the thickness of a conventional credit card) that contains securely encapsulated Advanced Smart Card electronics that may include:]
It would have been obvious for a person of ordinary skill in the art at the time of effective filing the invention was made for a smart card having a thickness not greater than .8 mm and a surface area not greater than 86 mm = 54 mm in the device of Lewis. The rationale to support a conclusion that the claim would have been obvious to provide an Advanced Smart Card with a  thickness not greater than 0.80mm (the thickness of a conventional credit card) that contains securely encapsulated Advanced Smart Card electronics that may include:
 One of ordinary skill in the art would have been capable of applying this known method of enhancement to a base device in the prior art and the results would have been predictable to one of ordinary skill in the art.
Lewis  and Singleton do not expressly disclose transfer the target transaction instructions from the smart card to the ATM over the secure communication channel before the smart card is inserted into the ATM and automatically trigger execution of the target transaction instructions at the ATM after the smart card is inserted into the ATM, thereby improving the transaction processing efficiency of the ATM by reducing time needed to complete the target transaction after the smart card is inserted into the ATM.
Gannon discloses transfer the target transaction instructions from the smart card to the ATM over the secure communication channel before the smart card is inserted into the ATM and automatically trigger execution of the target transaction instructions at the ATM after the smart card is inserted into the ATM, thereby improving the transaction processing efficiency of the ATM by reducing time needed to complete the target transaction after the smart card is inserted into the ATM.[0039,0062. Fig 13, [0062] FIG. 13 shows an exemplary flow diagram 1300 of a method for selecting a card to provide a payment for a purchase made using wireless device 105. In step 1310, wireless device 105 may receive, via radio frequency from a POS terminal 430, data reflecting a purchase transaction. Using the received data, wireless device 105 may automatically select a card to provide the payment for the purchase. (Step 1320.) Next, wireless device 105 transmits via radio frequency card data for the selected card to POS terminal 430. (Step 1330.) Accordingly, a card may be selected automatically by the wireless device 105 based upon received purchase transaction data.]

It would have been obvious for a person of ordinary skill in the art at the time of effective filing the invention was made to transfer the target transaction instructions from the smart card to the ATM over the secure communication channel before the smart card is inserted into the ATM and automatically trigger execution of the target transaction instructions at the ATM after the smart card is inserted into the ATM, thereby improving the transaction processing efficiency of the ATM by reducing time needed to complete the target transaction after the smart card is inserted into the ATM to the device of Lewis. The rationale to support a conclusion that the claim would have been obvious to provide [062] In step 1310, wireless device 105 may receive, via radio frequency from a POS terminal 430, data reflecting a purchase transaction. Using the received data, wireless device 105 may automatically select a card to provide the payment for the purchase. (Step 1320)
One of ordinary skill in the art would have been capable of applying this known method of enhancement to a base device in the prior art and the results would have been predictable to one of ordinary skill in the art.

As regards claim 11, Lewis discloses the system of claim 10 wherein the executable instructions stored in the non-transitory memory, when run by the microprocessor: formulate the target transaction instructions corresponding to a cash withdrawal in response to detecting one actuation of the first special purpose key within a predetermined interval; [0138,0171]
formulate the target transaction instructions corresponding to an account transfer in response to detecting two actuations of the first special purpose key within the predetermined interval;[0443] and
formulate the target transaction instructions corresponding to a bill payment in response to detecting three actuations of the first special purpose key within the predetermined interval. [0090, Fig 2, 0443]

As regards claim 12, Lewis discloses the system of claim 10 wherein the executable instructions stored in the non-transitory memory, that when run by the microprocessor, formulates formulate the target transaction instructions corresponding to an account balance in response to detecting a long-press of the first special purpose key during a predetermined interval.[0457]

As regards claim 13, Lewis discloses the system of claim 10 wherein the target transaction instructions are first target transaction instructions: 
in response to detecting a second actuation of the first special purpose key, capture data entered using the keypad and formulate second target transaction instructions; [0197]
 and sequentially trigger the first and second target transaction instructions at the ATM. [0457]

As regards claim 14, Lewis discloses the system of claim 13 wherein the executable instructions, when run by the microprocessor, delete the second target transaction instructions from the smart card when the first target transaction instructions are not executed within a pre- determined time period.[0215]

As regards claim 15, Lewis discloses the system of claim 13 wherein: 
 the communication interface comprising comprises a wireless communication circuit and a contact-based communication circuit; [Fig 11, 0136]
 and the executable instructions, when run by the microprocessor: scan for a wireless ATM communication channel; [0251, 0356, 0359]
and in response to detecting the wireless ATM communication channel: transfer the first target transaction instructions to the ATM over the wireless ATM communication channel; [0177]
 trigger execution of the first target transaction instructions at the ATM; [0266]
 and trigger execution of the second target transaction instructions after establishing a contact-based communication channel with the ATM. [0457]

As regards claim 16, Lewis discloses  the system of claim 10 , the target transaction instructions are first target transaction instructions;  the ATM is a first ATM;
 and the executable instructions, when run by the microprocessor: in response to detecting a second actuation of the first special purpose key, capture data entered using the keypad and formulate second target transaction instructions; [0197]
trigger execution of the first target transaction instructions at the first ATM; [0457] 
and trigger execution of the second target transaction instructions at a second ATM after successful execution of the first target transaction instructions at the first ATM. [0457]
Claims 21-28 are rejected under 35 U.S.C. 103 as being unpatentable over Lewis et al (PGPub 2016/0371665) and in view of Singleton et al (PGPub 2008/0282540) and in further view of Gannon et al  (PGPub 2007/0057038) and in further view of Khurana et al (PGPub 2017/0357979)

As regards claim 21, Lewis, discloses a communication interface; [0086]
 a microprocessor; [0099]
 a user input system in electronic communication with the microprocessor, the user input system comprising:
a keypad comprising a first special purpose key and a second special purpose key; [0089]
an input controller that captures data entered using the keypad, including actuation of the first special purpose key; [0089-0090]
a voice controller that generates an audio message confirming formulation of target transaction instructions triggered by the actuation of the first special purpose key; [0092] and
an encryption controller that encrypts the data captured by the input controller; [0191] and
executable instructions stored in a non-transitory memory, that when run by the microprocessor, in response to actuation of the second special purpose key:
 authenticate the smart card at the ATM and establish a secure communication channel with the ATM using the communication interface; [0153] and
Lewis does not expressly disclose a smart card having a thickness not greater than .8 mm and a surface area not greater than 86 mm = 54 mm.
Singleton discloses a smart card having a thickness not greater than .8 mm and a surface area not greater than 86 mm = 54 mm. [0008]
It would have been obvious for a person of ordinary skill in the art at the time of effective filing the invention was made for a smart card having a thickness not greater than .8 mm and a surface area not greater than 86 mm = 54 mm in the device of Lewis. The rationale to support a conclusion that the claim would have been obvious to provide an Advanced Smart Card with a  thickness not greater than 0.80mm (the thickness of a conventional credit card) that contains securely encapsulated Advanced Smart Card electronics.

 	One of ordinary skill in the art would have been capable of applying this known method of enhancement to a base device in the prior art and the results would have been predictable to one of ordinary skill in the art.
Lewis and Singleton  do not expressly disclose transfer the target transaction instructions from the smart card to the ATM over the secure communication channel and triggers trigger execution of the target transaction instructions at the ATM, thereby improving the transaction processing efficiency of the ATM. 
Gannon discloses transfer the target transaction instructions from the smart card to the ATM over the secure communication channel and triggers trigger execution of the target transaction instructions at the ATM, thereby improving the transaction processing efficiency of the ATM. [0039,0062]
It would have been obvious for a person of ordinary skill in the art at the time of effective filing the invention was made to transfer the target transaction instructions from the smart card to the ATM over the secure communication channel before the smart card is inserted into the ATM and automatically trigger execution of the target transaction instructions at the ATM after the smart card is inserted into the ATM, thereby improving the transaction processing efficiency of the ATM by reducing time needed to complete the target transaction after the smart card is inserted into the ATM to the device of Lewis. The rationale to support a conclusion that the claim would have been obvious to provide [062] In step 1310, wireless device 105 may receive, via radio frequency from a POS terminal 430, data reflecting a purchase transaction. Using the received data, wireless device 105 may automatically select a card to provide the payment for the purchase. (Step 1320)
 One of ordinary skill in the art would have been capable of applying this known method of enhancement to a base device in the prior art and the results would have been predictable to one of ordinary skill in the art.
Lewis, Singleton and Gannon  do not expressly disclose wherein each special purpose key comprises:
 a button; 
and an organic light emitting diode (“OLED”) display having a thickness not greater than 0.25 mm.
Khurana discloses wherein each special purpose key comprises:
 a button; [0044]
and an organic light emitting diode (“OLED”) display having a thickness not greater than 0.25 mm.[0038]
It would have been obvious for a person of ordinary skill in the art at the time of effective filing the invention was made to use each special purpose key comprises: a button, and an organic light emitting diode (“OLED”) display having a thickness not greater than 0.25 mm in the device of Lewis and Singleton and Gannon. The rationale to support a conclusion that the claim would have been obvious for a smart card may include an OLED layer. The OLED layer may include an array of OLED. The array of OLEDs may form one or more pixels. The array of OLEDs may have a thickness that is not greater than 0.25 mm. The array of OLEDs may cover a surface area that is at least 90% of 85.60 mm×53.98 mm. The array of OLEDs may cover a surface area that is greater than 90% of 85.60 mm×53.98 mm.
 One of ordinary skill in the art would have been capable of applying this known method of enhancement to a base device in the prior art and the results would have been predictable to one of ordinary skill in the art.

As regards claim 22, Lewis, Singleton and Gannon  and Khurana
disclose claim 21, Lewis discloses  wherein the executable instructions stored in the non-transitory memory, when run by the microprocessor:
 formulate the target transaction instructions corresponding to a cash withdrawal in response to detecting one actuation of the first special purpose key within a predetermined interval; [0138,0171]
formulate the target transaction instructions corresponding to an account transfer in response to detecting two actuations of the first special purpose key within the predetermined interval;[0443] and
formulate the target transaction instructions corresponding to a bill payment in response to detecting three actuations of the first special purpose key within the predetermined interval. [0090, Fig 2, 0443]

As regards claim 23, Lewis, Singleton and Gannon and Khurana
disclose claim 21, Lewis discloses wherein the executable instructions stored in the non-transitory memory, that when run by the microprocessor, formulates formulate the target transaction instructions corresponding to an account balance in response to detecting a long-press of the first special purpose key during a predetermined interval.[0457]

As regards claim 24, Lewis, Singleton and Gannon and Khurana
disclose claim 21, Lewis discloses wherein the target transaction instructions are first target transaction instructions: 
in response to detecting a second actuation of the first special purpose key, capture data entered using the keypad and formulate second target transaction instructions; [0197]
 and sequentially trigger the first and second target transaction instructions at the ATM. [0457]

As regards claim 25, Lewis, Singleton and Gannon and Khurana
disclose claim 21, Lewis discloses wherein the executable instructions, when run by the microprocessor, delete the second target transaction instructions from the smart card when the first target transaction instructions are not executed within a pre- determined time period.[0215]

As regards claim 26, Lewis, Singleton and Gannon  and Khurana
disclose claim 21, Lewis discloses wherein the communication interface comprising comprises a wireless communication circuit and a contact-based communication circuit; [Fig 11, 0136]
 and the executable instructions, when run by the microprocessor: scan for a wireless ATM communication channel; [0251, 0356, 0359] and in response to detecting the wireless ATM communication channel: transfer the first target transaction instructions to the ATM over the wireless ATM communication channel; [0177]
 trigger execution of the first target transaction instructions at the ATM; [0266]
 and trigger execution of the second target transaction instructions after establishing a contact-based communication channel with the ATM. [0457]

As regards claim  27, Lewis, Singleton , Gannon  and Khurana
disclose claim 21, Lewis discloses  wherein the target transaction instructions are first target transaction instructions;  the ATM is a first ATM;
 and the executable instructions, when run by the microprocessor: in response to detecting a second actuation of the first special purpose key, capture data entered using the keypad and formulate second target transaction instructions; [0197]
trigger execution of the first target transaction instructions at the first ATM; [0457] and trigger execution of the second target transaction instructions at a second ATM after successful execution of the first target transaction instructions at the first ATM. [0457]

As regards claims 28, , Lewis, Singleton , Gannon  and Khurana
disclose claim 21, Lewis, Singleton and Gannon do not expressly disclose
wherein each OLED display is configurable to display a label describing a specific transaction assigned to each special purpose key.
Khurana wherein each OLED display is configurable to display a label describing a specific transaction assigned to each special purpose key.[0101]
It would have been obvious for a person of ordinary skill in the art at the time of effective filing the invention was made to use each OLED display is configurable to display a label describing a specific transaction assigned to each special purpose key in the device of Lewis and Singleton and Gannon . The rationale to support a conclusion that the claim would have been obvious for a flexible OLED display of the smart card may present visual or textual prompts to a user during the registration process. For example, the flexible OLED display may instruct the user to present a biometric feature to a biometric sensor. The OLED display may glow green when the biometric sensor is awaiting presentation of a biometric feature. The OLED display may change to red if a presented biometric feature has not been successfully scanned or registered.
One of ordinary skill in the art would have been capable of applying this known method of enhancement to a base device in the prior art and the results would have been predictable to one of ordinary skill in the art.

Conclusion
Additional prior art not used in this rejection includes Adari  et al (US PGPub 2021/0158332). Adari recites to transaction cards, and more particularly to contactless transaction system and method thereof using contactless transaction card. Embodiments of the present disclosure provide a user-friendly system and method that provides a system and method to perform financial transaction at ATM and/or POS centers without inserting or tapping the card. In an embodiment, the objective of the present disclosure is to perform financial transactions at ATM's without inserting or tapping the bank card using Mid-Range Communication (MFC) technology.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN A ANDERSON whose telephone number is (571)270-3327. The examiner can normally be reached 9:30 AM- 6:30 PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Anderson can be reached on 571-270-0508. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN A ANDERSON/Examiner, Art Unit 3698                                                                                                                                                                                                        Primary Examiner, Art Unit 3698                                                                                                                                                                                                        /BRUCE I EBERSMAN/Primary Examiner, Art Unit 3698